                                                      Case 2:18-cv-01730-JAD-CWH Document 8 Filed 10/05/18 Page 1 of 2


                                                  1   Joseph G. Went, Esq.
                                                      Nevada Bar No. 9220
                                                  2   Sydney R. Gambee, Esq.
                                                      Nevada Bar No. 14201
                                                  3   HOLLAND & HART LLP
                                                      9555 Hillwood Drive, 2nd Floor
                                                  4   Las Vegas, NV 89134
                                                      Phone: 702-222-2500
                                                  5   Fax: 702-669-4600
                                                      Email: JGWent@hollandhart.com
                                                  6          SRGambee@hollandhart.com
                                                  7   Attorneys for Defendant Synchrony Bank
                                                  8                              UNITED STATES DISTRICT COURT
                                                  9                                         DISTRICT OF NEVADA
                                                 10    Kamaliha Brewster,                                  Case No. 2:18-cv-01730
                                                 11                           Plaintiff,
                                                                                                           STIPULATION AND ORDER TO
                                                 12            vs.                                         EXTEND TIME TO FILE RESPONSE
                                                                                                           TO COMPLAINT
                9555 Hillwood Drive, 2nd Floor




                                                 13
                                                       Citicorp North America, Inc., Synchrony             [FIRST REQUEST]
                    Las Vegas, NV 89134




                                                 14    Lending Inc., Trans Union, LLC and Equifax
HOLLAND & HART LLP




                                                       Information Services, LLC,
                                                 15
                                                                              Defendants.
                                                 16

                                                 17          COME NOW Plaintiff Kamaliha Brewster (“Plaintiff”) and Defendant Synchrony Bank

                                                 18   (erroneously sued as “Synchrony Lending Inc.”) (“Synchrony”), by counsel and pursuant to Local

                                                 19   Rule 6-1, and stipulate as follows:

                                                 20                                            STIPULATION

                                                 21          1.      On September 9, 2018, Plaintiff filed a Complaint with this Court [ECF No. 1].

                                                 22          2.      Synchrony was served with the Complaint on September 14, 2018.

                                                 23          3.      Synchrony’s response to the Complaint is due by October 5, 2018.

                                                 24          4.      The Parties continue to engage in preliminary discussions in this matter. In order

                                                 25   to explore the possibility of early resolution, Synchrony desires an extension until October 26,

                                                 26   2018, to file a response to the Complaint.

                                                 27          5.      Counsel for Synchrony conferred with counsel for Plaintiff regarding this

                                                 28   Stipulation. Counsel for Plaintiff agrees to the requested extension.

                                                                                                   Page 1 of 2
                                                      Case 2:18-cv-01730-JAD-CWH Document 8 Filed 10/05/18 Page 2 of 2


                                                  1          6.     This Stipulation is filed in good faith and not for dilatory or other improper
                                                  2   purpose. Plaintiff would not suffer any prejudice by the Court permitting Synchrony the
                                                  3   requested extension of time and has consented to the requested extension.
                                                  4          7.     This is the first request for extension of time for Synchrony to respond to the
                                                  5   Complaint.
                                                  6

                                                  7   DATED: October 5, 2018.                         DATED: October 5, 2018.
                                                  8
                                                       /s/ Sydney R. Gambee                           /s/ Michael Kind
                                                  9    Sydney R. Gambee, Esq.                         Michael Kind, Esq. (NV Bar No. 13903)
                                                       (NV Bar No. 14201)                             Kazerouni Law Group, APC
                                                 10    Holland & Hart LLP                             6069 South Fort Apache Road, Suite 100
                                                       9555 Hillwood Drive, 2nd Floor                 Las Vegas, NV 89148
                                                 11    Las Vegas, NV 89134
                                                                                                      Counsel for Plaintiff Kamaliha Brewster
                                                 12    Counsel for Defendant Synchrony Bank
                9555 Hillwood Drive, 2nd Floor




                                                 13
                    Las Vegas, NV 89134




                                                 14
HOLLAND & HART LLP




                                                 15                                              ORDER
                                                 16
                                                                                                    IT IS SO ORDERED.
                                                 17

                                                 18
                                                                                                    UNITED STATES DISTRICT JUDGE
                                                                                                                  MAGISTRATE   JUDGE
                                                 19
                                                                                                                October 11, 2018
                                                 20                                                 DATED:
                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28

                                                                                                Page 2 of 2
